DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 14, the phrase maximum value of fiber length difference between untwisted yarns is unclear.  How is this determined?  Does one measure the shortest fiber and the longest fiber in a yarn, then compare these?  Does one measure the shortest fiber and the longest fiber in a first yarn, then compare this difference to the difference in a second yarn?  Does one measure the longest fiber in a first yarn, then compare it to the measurement of  the longest fiber in a second yarn?  The ordinarily skilled artisan would find the language to be ambiguous, and would not understand how to determine the coefficient of twisted yarn length difference.

Further in regards to Claim 14, the phrase average value of fiber length of untwisted yarns are unclear.  Is this for each yarn, or the average for all yarns?  If for every yarn, is the 
In regards to Claim 21, the phrase the first twisted yarns lacks proper antecedent basis.
Further in regards to Claim 21, the method is unclear since not all options form the organic fiber twisted yarn cord of Claim 14 as required.  For example, twisting organic fibers does not form a twisted yarn cord.  
In regards to Claim 23, it is unclear when this degree of entanglement of the organic fibers is measured.  Is this degree of entanglement before or after twisting?  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Fidan et al (20180186185) Abstract, Diamler et al (3614864) Column 4, and Reuter (5855704) Abstract teach cords similar to that as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732